Citation Nr: 1725783	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-50 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, Son, and Daughter


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1962 to June 1966. The Veteran died in January 2007.  The Appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO) located in Decatur, Georgia.  The Appellant and her daughter testified at a video conference hearing before the undersigned Veterans Law Judge in December 2012.  The Appellant's son was also present at the hearing.  A transcript of the hearing has been associated with the claims file.

In a March 2012 rating decision, the RO granted service connection for diabetes mellitus, type II, associated with exposure to herbicidal agents, for accrued benefit purposes.

In April 2013, the Board remanded the case for further development, to include providing the Appellant with proper notice under the Veterans Claims Assistance Act of 2000, as well as to arrange for a VA medical opinion concerning the link, if any, between the Veteran's military service and the cause of his death.  Such notice was provided to the Appellant in July 2013 and an opinion was obtained in December 2013.  Therefore, the case is ready for final appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.
FINDINGS OF FACT

1.  The Veteran's death certificate indicates that he died in January 2007 with the immediate cause of death listed as severe anoxic encephalopathy, with underlying causes of respiratory failure and status post cardiopulmonary arrest.  

2.  At the time of the Veteran's death he had no service-connected disabilities.  However, in a March 2012 rating decision, the RO granted service connection for diabetes mellitus, type II, associated with exposure to herbicidal agents, for accrued benefit purposes.

3.  The Veteran's service-connected disabilities did not cause or substantially or materially contribute to cause his death, or result in debilitating effects or general impairment of health to an extent that rendered him materially less capable of resisting the effects of the diseases that primarily caused death.

4.  A lung disability was not shown in service.

5.  A disability of service origin did not cause or contribute to the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).

2.  The criteria for eligibility for DEA benefits have not been met. 38 U.S.C.A. § 3510 (West 2014); 38 C.F.R. § 3.807 (2016); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record 1) that is necessary to substantiate the claim; 2) that VA will seek to provide; and 3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In the context of a claim for dependency and indemnity compensation (DIC), which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include 1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; 2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and 3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

In addition, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the instant case, VCAA letters were provided to the Appellant in February 2007 and April 2009.  However, the letters did not meet the Hupp requirements, as they did not provide a statement of the conditions for which the Veteran was service-connected at the time of his death.  Therefore, as noted in its April 2013 remand, the Board finds that the Appellant was not provided with complete VCAA notice. 

Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  In the instant case, a VCAA-compliant letter was issued in July 2013, as directed by the Board's April 2013 remand.  The Appellant's claim was readjudicated in a January 2017 supplemental statement of the case.  Therefore, the Board finds that any defect with respect to the timing of the VCAA notice, to include compliance with Hupp, has been cured.

Relevant to the duty to assist, copies of the Veteran's service treatment records as well as post-service VA and private treatment records had already been obtained and associated with the claims file.  In its April 2013 remand, the Board directed the RO to obtain necessary authorizations from the Appellant to obtain all treatment records from five treatment providers, as the record appeared incomplete.  In this regard, the Appellant was asked complete appropriate authorization forms in an April 2013 letter.  No response was received.  The Board emphasizes that "the duty to assist is not always a one-way street. If a Appellant wishes help, he or she cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Additionally, pursuant to the April 2013 remand, a VA opinion was obtained in December 2013 regarding the Veteran's cause of death.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In this regard, the Board notes that the December 2013 VA examiner, as well as the December 2012 VA examiner, offered an etiological opinion not only as to the relationship between the Veterans service-connected disabilities and his cause of death, but also an opinion to the link, if any, between the Veteran's military service and the cause of his death.  The VA examiners based their conclusions on review of the record and offered a clear conclusion with supporting data as well as reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue decided herein has been met.

Finally, the Board finds that there has been substantial compliance with the directives of its April 2013 remand.  The Board notes that "only substantial compliance" with the terms of the Board's directives are required, rather than strict compliance.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  As noted above, the VCAA- and Hupp-compliant letter was sent to the Appellant and a VA opinion concerning the Veteran's cause of death was obtained in December 2013.  These actions were followed by a readjudication of the Appellant's claim in a January 2017 supplemental statement of the case.  Accordingly, the Board finds that there has been substantial compliance with the mandates of its November 2013 remand.

Based upon the foregoing, the Board finds that VA has fully satisfied the duty to assist, and the Appellant will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II. Analysis

The Appellant is seeking to establish entitlement to service connection for the cause of her husband's death.  She has asserted that the Veteran's conceded herbicidal agent exposure caused the medical conditions that caused his death.  Therefore, she claims that service connection for the cause of the Veteran's death is warranted.

A. Laws and Regulations

Benefits may be awarded to a veteran's spouse, children, or parents for a death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of the veteran's death to be granted, it must be shown that a service-connected disorder caused his death, or substantially or materially contributed to it.  Id.  A service-connected disorder is one that was incurred in or aggravated by active service. 

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  Service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active wartime service.  38 U.S.C.A. §§ 1110, 1131.  In general, service connection requires competent evidence showing: 1) the existence of a present disability; 2) in-service incurrence or aggravation of a disease or injury; and 3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).  

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a), Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307.  Certain disorders, including type II diabetes mellitus and ischemic heart disease, if manifest to a degree of 10 percent or more for a herbicidal agent-exposed Veteran may be presumed service connected.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


B. Facts and Analysis

Cause of Death

At the time of the Veteran's death he had no service-connected disabilities; however, in a March 2012 rating decision, the RO granted service connection for diabetes mellitus, type II, associated with exposure to herbicidal agents, for accrued benefit purposes.

The Veteran's death certificate shows that the immediate cause of death as severe anoxic encephalopathy with underlying causes of respiratory failure and status post cardiopulmonary arrest.  He passed away in January 2007.  

In September 2006, the Veteran was admitted to the hospital due to shortness of breath, near syncope, and abnormal complete blood counts.  See September 2006 R.R. Medical Center Discharge Summary.  During the admitting process, the Veteran reported his past medical history, to include coronary artery disease.  See September 2006 R.R. Medical Center History and Physical.  A CT scan of the chest was done that showed some chronic emphysematous changes with mild bronchiectasis-type changes.  Id.  Additionally, an echocardiogram suggested cor pulmonale.  Id.  The Veteran was diagnosed with new onset primary polycythemia, hypoxia, severe lung disease, and cor pulmonale, as well as other medical conditions.  Id.  Coronary artery disease was not a diagnosis at discharge.  Id.  

In support of her claim, the Appellant submitted an unsigned medical report dated October 16, 2006.  The Veteran was referred for a pulmonary hypertension consultation after his hospital discharge.  After independent review of the Veteran's CT scan of the chest with contrast, the examining practitioner noted that there was evidence of tracheomalacia with mild basilar atelectasis and areas of emphysema.  Id.  The pulmonary arteries were slightly enlarged and there was no evidence of chronic thromboembolic disease.  Id.  The diagnosis was chronic hypoxemia with secondary pulmonary hypertension and polycythemia.  The practitioner noted that this was likely due to underlying emphysema based on the Veteran's radiographic studies and arterial blood gases.  Id.  Additionally, the practitioner noted the diagnosis of emphysema.  Id.  

In November 2006, the Veteran was, again, admitted to the hospital for shortness of breath, along with increasing confusion and weakness.  During his extended hospitalization, the Veteran was diagnosed with acute respiratory failure requiring multiple episodes of ventilatory support.  See December 2006 Dr. M.R. Consultation.  He also developed a pulmonary embolus.  See December 2006 Dr. F.S. Consultation.  A tracheotomy was placed for prolonged ventilation.  See December 2006 R.R. Medical Center Operative Report.  The discharge diagnosis was respiratory failure and chronic obstructive pulmonary disease.  See December 2008 R.R. Medical Center Discharge Summary.  

The Veteran returned home after a rehabilitation stay at a specialty hospital.  He presented within 24 hours to the emergency room with respiratory failure.  See January 2007 R.R. Medical Center Consultation. The Veteran passed away during this hospitalization.  The diagnosis at death was severe anoxic encephalopathy and respiratory failure status post cardiopulmonary arrest.  See January 2007 Dr. F.M. Discharge Summary.  

The Board notes that the Appellant contends that the Veteran's doctors told her that his herbicidal agent exposure could have led to his respiratory issues.  However, treatment records are silent as to a causal relationship between the Veteran's herbicidal agent exposure and his respiratory issues and subsequent death.  The only mention of herbicidal agents in the records is a January 2007 Emergency Nursing Record that indicates the Veteran had a history of "Agent Orange" exposure.

In a May 2012 VA report, after review of the Veteran's claims file, a VA examiner opined that the Veteran's service-connected diabetes mellitus was not the primary or contributing cause of his death.  

The examiner stated that based upon her review of the claims file and supporting documentation, it was her opinion that the Veteran's cause of death was due to his progressive lung disease, chronic obstructive pulmonary disease and its complications.  See id.  She noted that the Veteran's lab work indicated well-controlled diabetes mellitus months prior to his death.  Id.  She also noted that he had a risk factor for lung disease as he had previously used tobacco.  Id.  She opined that there was no correlation between diabetes mellitus and respiratory failure.  Id.

In April 2013, the Board remanded the case for further development, to include another VA medical opinion as to whether the Veteran had ischemic heart disease and whether exposure to herbicidal agents substantially or materially contributed to his death.  Such opinion was obtained in December 2013.  

In the December 2013 report of examination, a VA physician indicated that she had reviewed the Veteran's claims file and determined that ischemic heart disease less likely than not caused or substantially or materially contributed to the Veteran's death.  Additionally, the physician opined that the Veteran's disabilities that caused or substantially or materially contributed to his death were less likely than not directly related to service, to include exposure to herbicidal agents.  Id.

In support of her opinion in regard to ischemic heart disease, the physician noted that the Veteran received a "work up" by his primary care physician in February 2004 for "exertional chest pain" which was thought to be a possible angina equivalent.  See December 2013 Medical Opinion.  A persantine thallium stress test indicated an area of "reversible ischemia," and the Veteran was referred for further evaluation.  In June 2004, he underwent a cardiac catherization that showed "minimal luminal irregularities."  The report stated "no significant coronary artery disease."  Id.  There was no follow-up with cardiology and there was no later documentation of cardiac disease.  Id.  The examiner stated that a note in the Veteran's file in September of 2006 listed coronary artery disease in the his medical problem lit, but noted that such medical problem list is obtained via oral history by the patient.  Id.  She stated that while the Veteran may have indicated he had been previously diagnosed with coronary artery disease, this diagnosis was erroneous.  Id.  She opined that there was nil probability that the Veteran could have developed clinically significant coronary heart disease in the two year interval from his cardiac catherization to his death.  In conclusion, she stated that there was no evidence that the Veteran had ischemic heart disease which contributed substantially or materially to his death.  Id.  

In support of her opinion in regard to the Veteran's herbicidal agent exposure, the examiner noted that the Veteran's hospitalizations prior to his death were well-documented.  Id.  His death was related to respiratory failure secondary to his underlying diagnosis of chronic obstructive pulmonary disease (COPD).  Id. She observed that the Veteran had no visits while in service related to a respiratory complaint and noted no underlying disease prior to discharge.  She stated there was no medical evidence showing a causal link between exposure to herbicidal agents and COPD.  She also noted that the Veteran was a smoker and this was the greatest risk factor for his COPD diagnosis.  Id.  Additionally, she opined that there was no indication that the Veteran had contribution by any service-connected condition to his death.  Id.  There was also no evidence that the Veteran had a medical condition known to be related to herbicide exposure that contributed to his death.  Id.  

The Board finds that the May 2012 and December 2014 VA opinions are the most competent and probative evidence of record with respect to the cause of the Veteran's death and any relationship to his service.  The examiners' opinions are based on a thorough review of the Veteran's treatment records and address each aspect of the Appellant's cause of death claim.  Most importantly, the examiners provided rationale in support of the opinions provided, with clear conclusions, supporting data, and reasoned medical explanations.  See Nieves-Rodriguez v. Peake, supra; Stefl, supra. 

In making this determination, the Board has considered the lay statements submitted and testimony provided in support of this claim, which assert that the Veteran's exposure to herbicidal agents materially contributed to his death.  In this regard, such a finding requires medical expertise as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.

As such, the questions regarding a potential relationship between the Veteran's herbicidal agent exposure and service may not be competently addressed by lay evidence, and the Appellant's own opinion in this regard cannot be given any probative weight.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board finds that even if the Appellant, as a layperson, was competent to provide such an opinion, the May 2012 and December 2013 opinions are more probative.  The VA examiners have medical training, expertise, and education that the Appellant is not shown to have.  As such, the medical opinions are more probative than her lay assertions. 

Accordingly, while entirely sympathetic to the Appellant's claim, the Board finds that service connection for the cause of the Veteran's death is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most competent, credible, and probative evidence is against the Appellant's claim.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.


DEA

DEA benefits are payable to the child or surviving spouse of a Veteran if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability. 38 U.S.C.A. § 3510; 38 C.F.R. § 3.807(a)(2016).

The Veteran is shown to have met the discharge requirement for DEA benefits, but a permanent total service-connected disability evaluation has not been provided and he is found not to have died as a result of a service-connected disability.  Therefore, the Board finds entitlement to DEA eligibility is not warranted.  The claim is denied because of the absence of legal merit.  See Sabonis, 6 Vet. App. 426.


ORDER

1.  Service connection for cause of the Veteran's death is denied.

2.  Eligibility for DEA under Title 38, United States Code, Chapter 35, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


